Citation Nr: 0520606	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  02-21 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for chronic dermatitis of 
the hands.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The appellant served on active duty from April 3, 1967, to 
August 11, 1967.    

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the appellant's claim for service 
connection for chronic dermatitis, hands.  

When the case was previously before the Board in January 
2004, the issues on appeal also included the issue of 
entitlement to service connection for an umbilical hernia.  
The case remanded by the Board in January 2004 for further 
action by the RO.  By a decision dated in April 2005, the RO 
granted service connection for epigastric (umbilical) hernia 
with an evaluation of 0 percent from April 25, 2002.

In July 2005 a statement was received from the veteran 
together with a progress note dated June 30, 2005, which 
reflects that the veteran had a left inguinal hernia which 
might need surgical repair in the future.  The veteran 
submitted this evidence in the belief that it would support a 
compensable rating for his service-connected hernia.  This 
matter is not in appellate status and is referred to the RO 
for appropriate action.


FINDING OF FACT

The current skin disorder of the veteran's hands was first 
identified many years after his release from service and is 
not related to any incident of such service.


CONCLUSION OF LAW

Chronic dermatitis of the hands was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).


INTRODUCTION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his claim by correspondence dated in May 2002, 
July 2004, by a December 2002 statement of the case (SOC), 
and April 2005 supplemental statement of the case (SSOC).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The RO advised the veteran, in the May 2002 and July 2004 
letters, what information and evidence was needed to 
substantiate his claim.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  He was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  The letters advised him what 
information and evidence would be obtained by VA, namely, 
medical records, employment records, and records from other 
Federal agencies.  The December 2002 SOC and April 2005 SSOC 
notified the veteran of the information and evidence needed 
to substantiate the claims and addressed the VCAA "fourth 
element."

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  When considering the notification letters and the 
other documents described above, as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The veteran 
has been provided with an opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the veteran, the issue on appeal was 
re-adjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  All 
medical and other evidence cited by the veteran as relevant 
to his claim either has been obtained or, if not, is 
unobtainable.  The veteran was accorded an examination for 
disability evaluation purposes by VA in April 2004.  The 
Board finds that further development is not needed in this 
case with respect to the issue on appeal because there is 
sufficient evidence to decide the claim.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Factual Background.  The appellant's service medical records 
are negative for any findings or diagnoses of a skin 
disorder.  In fact, at the time of the appellant's July 1967 
medical board review prior to his separation, clinical 
evaluation was negative for any skin abnormality and the 
physical findings were limited to an umbilical hernia.  There 
was no indication of any complaints or diagnosis of skin 
disorders.

In October 1983 the appellant filed a claim for VA pension 
benefits, listing the nature of disability as cognitive 
impairment.  Medical records reflect that he was hospitalized 
in September 1983 for evaluation of problems in cognitive 
function suggestive of a dementing illness.  Admission 
physical revealed that he had a laceration on the left wrist, 
but no skin disorder was identified.  The discharge diagnosis 
was cognitive impairment.  

The veteran was accorded a VA examination in December 1983 
for disability evaluation purposes.  Examination was negative 
for a skin disorder.  It was noted that the veteran was a 
very poor historian.

In a January 2002 letter, Kenneth D. Wicker, M.D., noted that 
the appellant was diagnosed with chronic dermatitis of the 
hands, etiology undetermined, which appeared to be severe 
eczema.

By a rating dated in March 1984, the RO held that the veteran 
was 100 percent disabled for pension purposes and incompetent 
because of gross cognitive impairment.

In a February 2002 letter, Susan E. Freeberg, M.D., noted 
that she treated the appellant for a skin condition of his 
hands.  He reportedly never had problems with his hands until 
he had a chemical burn to his hands while doing KP in service 
in 1967.  The burns were severe requiring treatment.  His 
skin had not been normal since then.  His hands were always 
dry and broken out.  They were aggravated by exposure to 
water and cleansers of any kind.  Dr. Freeberg noted that the 
skin of both hands was extremely dry, and the left hand had a 
severe eczematous eruption on the dorsal surface with 
fissuring, cracking, and crusting over the fingers.  

In a March 2002 letter, Edward J. Primka III, M.D., noted 
that the appellant had chronic hand dermatitis for several 
years, which he claimed, began after sustaining a chemical 
burn.  Dr. Primka noted that,

There is extensive precedent, which 
demonstrates that chemical burns can 
result in long standing chronic hand 
dermatitis.

In April 2002, the appellant submitted a claim for service 
connection for chronic dermatitis of his hands.

By rating action in June 2002, the RO denied service 
connection for chronic dermatitis, hands.  In making that 
determination the RO noted that there was no evidence the 
condition was incurred in or caused by service.

In January 2004 the Board remanded this case for additional 
development including a VA examination.  

In an April 2004 VA examination, the examiner reviewed the 
claims file prior to examination.  He noted that the 
appellant was in service for a brief period from April to 
August 1967.  There was no record in the claims file of any 
treatment for any type of skin disorder in service.  The 
appellant alleged that during service he had been assigned to 
KP.  He stated that there were 2 chemicals; one was 
dishwasher detergent, and the other was a drain cleaner.  His 
hands were exposed to the drain cleaner instead of dishwasher 
detergent.  The following day his hands swelled and he 
developed some cracks of his hands.  Since that time he had 
had a chronic skin disorder with frequent cracking and 
occasional bleeding of the hands.  He had been treated 
extensively by private dermatologist and had used numerous 
creams and ointments, but nothing helps.  His hands usually 
had some cracking and they bleed easily when exposed to 
chemicals, even baby soap and shampoos cause irritation of 
the skin of the hands.  

The examiner noted some superficial scaling and small 
fissures about 2 to 3 millimeters, between the fingers, 
mainly on the left.  There was no evidence of bleeding, 
ulcerations, swelling, edema and no pain or tenderness on 
palpation.  The diagnosis was most likely chronic eczema, 
which was usually exacerbated by exposure to moisture, 
particularly water and/or other chemicals.  There was no 
evidence in the file that the appellant was treated in 
service.  The eczema was chronic and if he had exposure to 
chemicals in service, it could be likely that this 
precipitated his eczema as a result of chemical burns of the 
hands.  Therefore, if he had been exposed to chemicals in 
service, it is most likely that the chemical burns 
precipitated his chemical eczema of the hands.

Subsequent to the examination the veteran submitted a 
February 2004 letter from Leann M. Byrd, M.D., which merely 
noted that the appellant had chronic dyshidrotic eczema of 
the hands.  

Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303.  VA regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Evidence of a chronic condition must 
be medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Analysis.  The veteran contends that his currently skin 
disorder of the hands began during his military service when 
his hands were exposed to drain cleaner instead of dishwasher 
detergent.  As noted above, the service medical records do 
not reflect that the veteran was treated for such disorder, 
nor did he make any relevant complaints.  When he was 
examined in July 1967 prior to his release from service, 
examination was negative for any skin abnormality.  Medical 
records and examination in 1983 are also negative for any 
pertinent complaints or findings.  There is no evidence of 
pertinent complaints or treatment for a skin disorder for 
many years following service.  The earliest medical records 
regarding a skin disorder are dated in 2002, approximately 35 
years after the veteran's release from service.  The Board 
finds that the lack of evidence of complaints or treatment 
during service and for many years following service weighs 
against the veteran's claim.  With respect to negative 
evidence, the Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).

The Board has considered the appellant's contentions on 
appeal that his chronic dermatitis of the hands is related to 
exposure to drain cleaner while doing kitchen work in 
service.  The veteran has reported that the chemical burns to 
his hands were so severe as to require treatment.  However, 
this is not documented in the service medical records.  Not 
only are the service medical records negative for any 
evidence of pertinent complaints or treatment, examination in 
July 1967 was negative for any skin abnormality.  Likewise, 
treatment records and a report of examination in 1983 are 
negative for any pertinent complaints or findings.  
Additionally, inasmuch as no pertinent condition was noted 
during service, there is no possibility of showing continuity 
of symptomatology after discharge pursuant to 38 C.F.R. 
§ 3.303(b).  The only positive evidence in support of the 
veteran's claim is his recollection of chemical burns to his 
hands during 1967.  Not only is his recollection not 
supported by the contemporaneous medical records, but in 1983 
a physician noted that he was a very poor historian.

In the opinion of the Board, the absence of any pertinent 
complaints or findings documented in the service medical 
records, including the examination in July 1967 prior to his 
release from service, combined with the absence of any 
pertinent complaints or findings documented in the medical 
records from 1983 or until approximately 35 years after the 
veteran's release from service, constitute a preponderance of 
the evidence against the claim.  This negative evidence is of 
much greater weight than the veteran's recollection of a 
chemical burn 35 years after the event without any supporting 
evidence of residuals of such a burn during that 35 year 
period.  Accordingly, the benefit of the doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for chronic dermatitis of the hands is 
denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


